DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Claim Interpretation
CLAIM TERM
INTERPRETATION
wt%
Relative Parts
Composite tungsten oxide particles and/or tungsten oxide particles
A tungsten oxide bearing particle
not-limited
100 parts
dispersant
Anything that disperses
not-limited
not-limited
metal coupling agent including an amino group
See claimed species
0.01 ~ 0.60 wt%
1-100 parts
adhesive agent
Anything that adheres
not-limited
not-limited
crosslinking agent
A polyfunctional melamine compound, a polyfunctional isocyanate compound, a polyfunctional epoxy compound
not-limited
not-limited

Limitations from the specification are not imported in to the claims, however, it is noted that the specification describes that 
CLAIM TERM
DESCRIPTION
CITATION (PGPUB)
dispersant
"not specifically limited" 
P0113
adhesive agent
"not specifically limited"
P0085

Response to Arguments
	Applicant's arguments have been fully considered.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (US 6191884 B1) in view of Ikeda (US 20120068292 A1)
	In reference to claim 1, Takizawa discloses 


wt%
Relative Parts
Reference Term
Composite tungsten oxide particles and/or tungsten oxide particles
not-limited
100 parts

dispersant
not-limited
not-limited
“to improve dispersibility of the ITO powder, a very Small quantity of Surfactant (for example, a non-ionic type) can be added to the coating materials for the infrared ray blocking layer” 
[C8L44-46]
metal coupling agent including an amino group
0.01 ~ 0.60 wt%
1-100 parts

adhesive agent
not-limited
not-limited
“acrylic-type resin” [C1L67] and see 
[C8L13-16]
crosslinking agent
not-limited
not-limited
“a cross-linking agent of metal chelate-type, isocyanate-type or epoxy-type” 
[C8L15-16]

Takizawa suggests adding ITO and other pigments to the adhesive layer in order to block infrared (Claim 1, Abstract, Examples), however, Takizawa does not disclose using a tungsten oxide as an IR absorber.
Takizawa does not teach the claimed coupling agent.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, IR blocking films, Ikeda discloses using the claimed coupling agent to improve adhesion (“silane coupling agent has an action of enhancing the adherence between the base material and the photosensitive layer” [0327], “silane coupling agent is not particularly limited, but preferred examples thereof include a .gamma. -aminopropyltriethoxysilane…” [0322]) and also teaches that tungsten oxide is a known IR blocker (“tungsten compound and the metal boride are an infrared-blocking material having high absorption of infrared light…tungsten compound includes, for example, a tungsten oxide-based… M.sub.xW.sub.yO.sub.z (I) [0121] wherein M represents a metal, W represents tungsten, O represents oxygen”  [0119-0124])

Ikeda further discloses that inclusion of a silica filler that is treated with the silane improves properties (“By using spherical silica surface-treated with a silane coupling agent, the thermal cycle test resistance and storage stability of the polymerizable composition are enhanced, and the same good profile as that immediately after pattern formation can be maintained, for example, even though a severe atmosphere such as thermal cycle test.” [0313]). and “the amount of the silane coupling agent added is not particularly limited but is preferably from 0.01 to 50 parts by mass, more preferably from 0.05 to 50 parts by mass, per 100 parts by mass of the spherical silica” [0326] and
the filler is “is preferably from 1 to 60 mass %” [0330].

In other words:
Filler = 1-60%
Tungsten oxide = 3-20%
Silane = Filler * (0.0001~0.5)

This overlaps with and meets the claim limitation that requires the silane to be from 0.01~0.60 wt% and that the silane is 1~100 parts with respect to 100 parts of tungsten oxide.
The combination would be achievable by adding the coupling agent treated filler and tungsten oxide material of Ikeda in addition to or as a replacement for the ITO of Takizawa.

A person having ordinary skill in the art would have been specifically motivated to modify add the coupling agent in order to improve properties (See [0327] and [0313] of Ikeda]. A person having ordinary skill in the art would have been specifically motivated to modify add the tungsten oxide in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	In reference to claim 2-3, see Ikeda at:
“M.sub.xW.sub.yO.sub.z (I) [0121] wherein M represents a metal, W represents tungsten, O represents oxygen, [0122] 0.001.ltoreq.x/y.ltoreq.1.1, and [0123] 2.2.ltoreq.z/y.ltoreq.3.0. 

[0124] The metal of M includes an alkali metal, an alkaline earth metal, Mg, Zr, Cr, Mn, Fe, Ru, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, Al, Ga, In, Tl, Sn, Pb, Ti, Nb, V, Mo, Ta, Re, Be, Hf, Os and Bi and is preferably an alkali metal. The metal of M may be one kind of a metal or two or more kinds of metals.” [0119-0124]
“The tungsten compound is preferably a fine particle… preferably 200 nm or less. … usually 1 nm or more.” [0129]

In reference to claim 9, Takizawa teaches that “to improve dispersibility of the ITO powder, a very Small quantity of Surfactant (for example, a non-ionic type) can be added to the coating materials for the infrared ray blocking layer” [C8L44-46].
Takizawa does not teach the claimed dispersant.
Ikeda, however, explains that “when the tungsten compound is particularly a tungsten fine particle, … using a known dispersant for the purpose of enhancing the dispersibility and dispersion stability of the compound (C) in the polymerizable composition” [0277] and provides examples of “a nonionic surfactant such as polyoxyethylene lauryl ether, polyoxyethylene stearyl ether, polyoxyethylene oleyl ether, polyoxyethylene octylphenyl ether, polyoxyethylene nonylphenyl ether, polyethylene glycol dilaurate, polyethylene glycol distearate, and sorbitan fatty acid ester; an anionic surfactant such as W004, W005 and W017 (produced by Yusho Co., Ltd.); a polymer dispersant such as EFKA-46, EFKA-47, EFKA-47EA, EFKA POLYMER 100, EFKA POLYMER 400, EFKA POLYMER 401, EFKA POLYMER 450 (all produced by BASF Japan); various Solsperse dispersants such as SOLSPERSE 3000, 5000, 9000, 12000, 13240, 13940, 17000, 24000, 26000, 28000, 32000 and 36000 (produced by The Lubrizol Corporation); ADEKA PLURONIC L31, F38, L42, L44, L61, L64, F68, L72, P95, F77, P84, F87, P94, L101, P103, F108, L121 and P-123 (produced by ADEKA), ISONET S-20 (produced by Sanyo Chemical Industries, Ltd.), and Disperbyk 101, 103, .
	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (US 6191884 B1) in view of Ikeda (US 20120068292 A1) and further in view of Ota (JP2011065146A - of record).
In reference to claim 4, the combination teaches the method as in claim 1 and as claimed except that the morphology of the tungsten oxide is not specified.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, IR blocking films, Oka discloses “MxWyOz include one or more of hexagonal, tetragonal, or cubic crystal structures” (Claim 8) and uses it for a similar purpose. Thus, a person having ordinary skill in the art would have been aware of and that the claimed tungsten oxide was an art recognized form of tungsten oxide and would be obvious to be used in the method as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744